PER CURIAM.
Roy Bennett appeals his conviction for animal fighting in violation of section 828.122(3), Florida Statutes (1995), and the resulting sentence. We affirm the conviction, as the record reflects Bennett gave a sufficient oral waiver of his right to jury trial, unlike his codefendant, Sinkfield.1 Further, there was no error in the trial court’s denial of Bennett’s motion for judgment of acquittal.
We reverse that part of the sentence which imposes a clerk’s fee of $40, and the $50 county Alcohol and Drug Abuse Trust Fund fee, in accord with the state’s concession of error. As to the costs of prosecution, we remand for an evidentiary hearing as to the state’s actual costs, and Bennett’s ability to pay. Cathcart v. State, 643 So.2d 702 (Fla. 4th DCA 1994), rev. denied, 651 So.2d 1192 (1995).
POLEN and PARIENTE, JJ., and TAYLOR, CAROLE Y., Associate Judge, concur.

. Sinkfield v. State, 681 So.2d 838 (Fla. 4th DCA 1996).